Case 19-24450-CMB      Doc 69   Filed 02/20/20 Entered 02/20/20 10:35:19      Desc Main
                                Document     Page 1 of 4

                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

MANOMAY, LLC,                                        Bankruptcy No. 19-24450-CMB

             Debtor.                                 Chapter 11

ROBERT O LAMPL,                                      Document No
JOHN P. LACHER, DAVID L. FUCHS,
RYAN J. COONEY AND SY O. LAMPL,

             Movants,
      vs.

MANOMAY, LLC,

             Respondent.

                       MOTION TO WITHDRAW APPEARANCE

      AND NOW come Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J.

Cooney and Sy O. Lampl, Counsel for the Debtor, and file the following MOTION TO

WITHDRAW APPEARANCE:

      1.     The Movants are Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan

J. Cooney and Sy O. Lampl, Counsel for the Debtor.

      2.     This case was commenced on November 14, 2019.

      3.     On November 15, 2019, Robert O Lampl Law Office filed its Application

for Approval of Attorneys which Application was granted by Order of Court on

December 10, 2019.

      4.      Due to irreconcilable differences which have arisen between the Movants

and the Debtor, there has been a complete breakdown in communications between

them, thus preventing the Movants from effectively representing the Debtor.
Case 19-24450-CMB      Doc 69   Filed 02/20/20 Entered 02/20/20 10:35:19         Desc Main
                                Document     Page 2 of 4

      5.     The Movants believe that it will be in the best interests of this Estate, as

well as all parties-in-interest, if Counsel is allowed to withdraw their appearance in this

matter.

      6      The Movants informed the Debtor that they were going to file the within

Motion. While the Debtor has not yet responded, the Movants anticipate that the Debtor

will consent to Movants’ withdrawal and thus the Movants will supplement the within

Motion if and when they hear from the Debtor.

      7.     Counsel also requests that all deadlines be stayed for sixty (60) days to

allow Debtor time to obtain replacement Counsel

      WHEREFORE, the Movants respectfully request that this Honorable Court enter

an Order which withdraws the Movants’ appearance as Counsel for the Debtor and

provides the Debtor with sufficient time to obtain new Counsel.

                                                       Respectfully Submitted,


Date: February 20, 2020                                /s/ Robert O Lampl ________
                                                       ROBERT O LAMPL
                                                       PA I.D. #19809
                                                       JOHN P. LACHER
                                                       PA I.D. #32706
                                                       DAVID L. FUCHS
                                                       PA I.D. #319213
                                                       RYAN J. COONEY
                                                       PA I.D. #319213
                                                       SY O. LAMPL
                                                       PA I.D. #324741
                                                       Counsel for the Debtor
                                                       223 Fourth Avenue, 4th Fl.
                                                       Pittsburgh, PA 15222
                                                       (412) 392-0330 (phone)
                                                       (412) 392-0335 (facsimile)
                                                       Email: rlampl@lampllaw.com
Case 19-24450-CMB      Doc 69   Filed 02/20/20 Entered 02/20/20 10:35:19       Desc Main
                                Document     Page 3 of 4

                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

MANOMAY, LLC,                                          Bankruptcy No. 19-24450-CMB

             Debtor.                                   Chapter 11

ROBERT O LAMPL,                                        Document No
JOHN P. LACHER, DAVID L. FUCHS,
RYAN J. COONEY AND SY O. LAMPL,

             Movants,
      vs.

MANOMAY, LLC,

             Respondent.

                               CERTIFICATE OF SERVICE

      I, Robert O Lampl, hereby certify, that on the 20th day of February, 2020, I served

a true and correct copy of the foregoing MOTION TO WITHDRAW APPEARANCE

upon the following (via Electronic Service and/or First-Class U.S. Mail):

Office of the U.S. Trustee                             Manomay, LLC
970 Liberty Center                                     c/o Gino Ricelli
1001 Liberty Avenue                                    130 Seventh St Suite 102
Pittsburgh, PA 15222                                   Pittsburgh, PA 15222
                                                       ginoriccelli@hotmail.com

Dennis Blackwell                                       Edward F. Voelker, Jr.
223 Fourth Avenue, 9th Floor                           Adam Petrun
Pittsburgh, PA 15222                                   Voelker & Associates, P.C.
db@theblackwelllawfirm.com                             3960 Route 8, Suite 200
                                                       Allison Park, PA 15101-3603
                                                       edward.voelker@voelkerlaw.com
                                                       adam.petrun@voelkerlaw.com
Case 19-24450-CMB   Doc 69   Filed 02/20/20 Entered 02/20/20 10:35:19   Desc Main
                             Document     Page 4 of 4

Date: February 20, 2020                          /s/ Robert O Lampl ________
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #32706
                                                 DAVID L. FUCHS
                                                 PA I.D. #319213
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. #324741
                                                 Counsel for the Debtor
                                                 223 Fourth Avenue, 4th Fl.
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com
